Citation Nr: 1703583	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-18 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral bone spurs.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of circumcision, to include erectile dysfunction.

4.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

5.  Entitlement to service connection for residuals of circumcision, other than erectile dysfunction. 

6.  Entitlement to service connection for hemorrhoids, to include as due to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for a digestive condition, to include gastroesophageal reflux disease (GERD), to include as due to contaminated water at Camp Lejeune.

8.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to contaminated water at Camp Lejeune.

9.  Entitlement to service connection for a prostate disability, to include as due to contaminated water at Camp Lejeune.

10. Entitlement to service connection for bilateral crushed feet. 

11. Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970, with additional periods of reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in July 2010, which denied to reopen claims of service connection for PTSD and sleep apnea, and denied service connection for a prostate disability and bilateral bone spurs, and in January 2012, which denied service connection for dementia, hemorrhoids, a digestive condition, IBS, and residuals of circumcision.  A subsequent rating decision in July 2015 confirmed the denial of service connection for IBS.  In August 2016, a Central Office hearing was held before the undersigned; a transcript is in the record.  Following the hearing, the Veteran submitted additional evidence. Such evidence is presumed to be submitted with a waiver of agency of original jurisdiction (AOJ) consideration as the appeal was perfected after February 2, 2013, and the Veteran did not request AOJ initial review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165  (amending 38 U.S.C.A. § 7015(e)(1)).

Although a July 2010 rating decision adjudicated the Veteran's claim of service connection for PTSD as a claim to reopen, the Board notes that the Veteran submitted a notice of disagreement within one year of the original rating decision, issued in April 2009.  Accordingly, that decision is not final and the claim will be reviewed de novo.  38 U.S.C.A. § 7105.

In May 2005, the Veteran sought service connection for arthritis of the hand, finger, knees, and feet.  To date, the RO has not addressed these claims.    Accordingly, the Board does not have jurisdiction over them, and they are hereby referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  Additionally, in August 2016 correspondence, the Veteran's treating physician appears to be raising issues of service connection for bilateral knee disability, asthma, sarcoidosis of the lung, and hypertension.  As it is unclear whether the Veteran seeks to pursue such claims, they are referred to the AOJ for clarification and appropriate action.

The issues of service connection for a psychiatric disability other than PTSD, residuals of circumcision other than erectile dysfunction, hemorrhoids, a digestive condition, to include GERD, IBS, and a prostate disability are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record during his August 2016 Central Office Board hearing, the Veteran withdrew his appeal seeking service connection for bilateral bone spurs.

2.  An unappealed March 2006 rating decision denied the Veteran service connection for sleep apnea based essentially on finding that sleep apnea was not related to service.  

3.  Evidence received since the March 2006 rating decision tends to show that the Veteran's sleep apnea may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea; and raises a reasonable possibility of substantiating such claim.

4.  It is reasonably shown that the Veteran's sleep apnea manifested in service and has persisted since.

5.  Resolving reasonable doubt, the Veteran's active service involved visiting the Republic of Vietnam during which he actually set foot within the land borders of Vietnam.

6.  The Veteran currently has an acquired psychiatric disorder, to include PTSD, that is related to his service.

7.  The most probative evidence of record shows that the Veteran's erectile dysfunction is proximately caused by his acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal with respect to the Veteran's claim seeking service connection for bilateral bone spurs.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  New and material evidence has been received, and the claim of service connection for sleep apnea may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   

3.  On de novo review, service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for bilateral bone spurs and as this decision grants the remaining benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis
	
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Withdrawal of Claim of Service Connection for Bilateral Bone Spurs

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record during his August 2016 hearing, the Veteran withdrew his appeal seeking service connection for bilateral bone spurs.  Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue. Accordingly, as the Board has no further jurisdiction to review appeals on this matter, it is dismissed.

New and Material Evidence as to Sleep Apnea

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A March 2006 rating decision denied the Veteran's original claim of service connection for sleep apnea based on a finding that such was not related to service.    He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the March 2006 rating decision included service treatment records (STRs), private treatment records, and the Veteran's statement in support of his claim.  As this claim was previously denied based on a finding that the Veteran's sleep apnea was not related to service, for evidence to be new and material, it must relate to this unestablished fact (i.e., an indication that sleep apnea may be related to service).  

Evidence received since the March 2006 rating decision includes VA and private treatment records, statements from a fellow service member and the Veteran's family regarding his snoring during and shortly after service, the Veteran's testimony that he was told during service that he snored very loud, and statements from the Veteran's VA and private treating physicians who opined that his sleep apnea likely manifested during service.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for sleep apnea must be reopened.   Shade, 24 Vet. App. at 110.
Service Connection Generally

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. The elements of a successful secondary service connection claim are evidence: (1) of a disability for which service connection is sought; (2) of a disability that is already service connected; and (3) that the service connected disability caused or aggravated the disability for which service connection is sought.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Sleep Apnea

In light of the Board's reopening the claim of service connection for sleep apnea, the analysis turns to de novo review of the claim.  Given the favorable determination, the Board finds that the Veteran is not prejudiced by the Board so proceeding (i.e., without returning the claim to the AOJ for initial de novo review).

In April 2010 statements, the Veteran's brother and sister reported that the Veteran did not snore while they slept in the same room growing up, that he became a different person postservice, and that he "snore[d] so loud" that their father once said that the Veteran would have to sleep outside because of his snoring.

In an August 2010 statement, a service member reported that he shared a room with the Veteran during service and that the Veteran "was one loud Marine," although he did not know who snored the loudest in the room they shared.

In May 2010 and July 2013 correspondence, the Assistant Chief of the VA Neurology Department noted that snoring is "certainly" a symptom of sleep apnea and opined that, based on the letters from relatives and people who have witnessed his snoring both during and postservice, it is at least as likely as not that the Veteran's sleep apnea was present during service.

There appears to be a consensus that the Veteran's sleep apnea is related to his active service. Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran's sleep apnea is related to events in active service, and that service connection for such disability is warranted on de novo review.

PTSD

The Veteran claims that his psychiatric disorder is due to incidents he experienced during service.  Specifically, he reported being harassed by his senior drill instructor during boot camp who placed a water bucket on his head and beat the sides of a bucket with a stick; this happened repeatedly.  The Veteran also reported that he was sent to Vietnam on temporary assignment duty (TAD) while stationed in Okinawa to pick up unit diaries and transport them back to Okinawa to be retyped.  However, while there, he was sent on burial detail to help other Marines dispose of the bodies of Vietcong and to stand watch near the perimeter.

In support of his claim, the Veteran submitted an October 2012 statement from a fellow service member whom he met in Okinawa.  The service member stated that the Veteran told him that the Veteran would be going to Da Nang on TAD.  Later, they ran into each other at the EM Club at 3rd  Marine Division a few times.  In a July 2013 statement, the service member clarified that the EM Club was located in Da Nang, Vietnam.

In July 2013 correspondence, the Veteran's VA treating physician opined that the Veteran's PTSD is directly related to the events he experienced while serving in the military.  No rationale was provided.

According to May 2014 Vet Center treatment records, the Veteran reported recurrent intrusive distressing memories of having to pick up body parts, pile up the dead Vietcong, and transport them to a mass grave. He reported that these thoughts worsened when his children were serving in Iraq and Afghanistan.

In July 2016, the Veteran's VA psychiatrist noted that the Veteran met the full criteria for PTSD related to traumatic events that occurred during his military service.

During his August 2016 hearing, the Veteran testified that, in June or July 1969, he was placed on TAD with two staff sergeants and a major and traveled from Okinawa, Japan to Da Nang, Vietnam to give administrative instructions on updates that would be made to the unit diaries since the diaries were coming out of the field bloodied, muddied, and not typed correctly.  While there, however, he was required to go on a burial detail with another gunnery sergeant who requested help.  While on burial detail, the Veteran had to pick up dead bodies and place them in a hole that was created by the Merchant Marines on bulldozers.  He testified that he was in Vietnam for less than 30 days and that the gunnery sergeant was supposed to complete his form indicating that he went to Vietnam but then left him with no formal documentation.  The Veteran further testified that both of his children have been deployed to combat zones.  Since then, the Veteran has had nightmares that he was actually burying his children's bodies while he was in Vietnam.

The Veteran's STRs do not show any complaints or treatment for a psychiatric disorder, and his service personnel records (SPRs) do not show that he traveled to Vietnam during service.  Nonetheless, the Board finds that the Veteran and the author of the buddy statement of record are competent to discuss factors or circumstances concerning their experiences during service, including their reports of visitation to Vietnam.  Layno v. Brown, 6 Vet. App. 465, 70 (1994). Moreover, the Board finds that the lay evidence of record is inherently credible when considered with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

While there is no additional documentary evidence within the record that specifically corroborates the Veteran's statements, his testimony, or the corroborating buddy statements regarding the Veteran's presence or visitation within Vietnam during active service, there is also nothing that specifically contradicts such statements, which been found to be inherently credible. Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that he actually set foot within the land borders of Vietnam during active service.

Further, the Veteran's VA treatment records show that he has been diagnosed with, and treated for, PTSD, and his VA treating physicians have opined that his PTSD is due to his military service.  Accordingly, the Board finds that service connection for an acquired psychiatric disability is warranted, and the claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Residuals of Circumcision, to include Erectile Dysfunction

The Veteran claims that he was forced to undergo a circumcision during service.  A March 1970 STR notes that the Veteran was being referred to surgery to be evaluated for a circumcision; according to the Veteran's STRs, an elective circumcision was performed in April 1970.

On July 2011 VA genitourinary examination, the Veteran reported that he got his foreskin stuck in his zipper during service and that a circumcision was performed upon his return stateside.  The examiner noted that, on physical examination, the original circumcision was incomplete, with the glans penis half covered by remaining foreskin.  The Veteran complained of pain with full erection and stated that the circumcision "took something away" from him since his erections were "not right."  The examiner diagnosed erectile dysfunction but noted that the Veteran reported full, spontaneous erections in the morning with a full bladder.  The examiner opined that there was no adverse sequela to the Veteran's circumcision and that it played no role in his erectile/sexual dysfunction.  While his obesity, hypertension, and hyperlipidemia all have a negative effect on his erectile dysfunction, the examiner opined that the Veteran's history, clinical experience, and examination indicate a psychological cause for his sexual dysfunction.

In January 2013 correspondence, a VA physician noted that the Veteran reported erectile dysfunction since his circumcision.  Specifically, he reported an inability to achieve an erection without medication and penile pain since the circumcision.  The physician noted that there was no other history of injury or other medical diagnosis to explain his pain.

During his August 2016 hearing, the Veteran testified that he went to the medical clinic in Okinawa, Japan after getting his foreskin stuck in his zipper.  Once there, the doctor said that the Veteran needed to be circumcised, and wrote this down in his medical record.  Once he arrived at Camp Quantico, Virginia, the first sergeant looked through the Veteran's medical records and noted that the Veteran was supposed to report to the hospital for circumcision.  Although the Veteran stated that he did not desire to be circumcised, he was ordered to do so.  The Veteran contended that this procedure was forced upon him despite his medical record noting that it was an elective surgery.  He also testified that he still experiences pain resulting from the circumcision.

Although there is conflicting evidence as to whether the Veteran's circumcision was elective or not, the Board finds that the ultimate issue is whether the Veteran's erectile dysfunction is related to service or to a service-connected disability.  Here, the Board finds that the evidence of record reasonably supports the Veteran's claim in that it shows that he has erectile dysfunction; that he has (now) established service connection for PTSD; and that his service-connected PTSD is the reason for his erectile dysfunction.  Accordingly, and resolving reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102 ), the Board finds that service connection for erectile dysfunction is warranted.





ORDER

The appeal seeking service connection for bilateral bone spurs is dismissed.

The appeal seeking to reopen a claim of service connection for sleep apnea is granted; on de novo review, service connection for sleep apnea is granted.

Service connection for PTSD is granted.

Service connection for erectile dysfunction is granted. 


REMAND

A preliminary review of the record found that further development is necessary before the remaining claims on appeal can be decided.  As an initial matter, the Veteran testified during his August 2016 Board videoconference hearing that he was received treatment at the VA two months prior to his hearing.  As the most recent VA treatment records associated with the record are from January 2015, updated records of any VA treatment the Veteran received for the disabilities on appeal may contain pertinent information, are constructively of record, and must be obtained.  

Service Connection for an Acquired Psychiatric Disability, Other Than PTSD

The Court has held that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  However, in the absence of proof of the claimed disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  During the August 2016 hearing, the Veteran's representative noted that the Veteran has received several psychiatric diagnoses, including bipolar disorder, depression, dementia, and emotional problems generally.  To date, the Veteran's VA and private treatment records do not include psychiatric diagnoses other than PTSD; however, as indicated above, it appears that certain VA treatment records may not be associated with the record.  Therefore, if the AOJ finds additional psychiatric diagnoses in the updated treatment records being sought, then the Veteran should be afforded a VA examination to determine if such is etiologically related to his active duty service, to include whether such is caused or aggravated by his service-connected PTSD. 

Residuals of Circumcision, Other than Erectile Dysfunction

The Veteran claims that he was forced to undergo a circumcision during service.  His STRs confirm that a circumcision was performed, although the procedure is identified as elective.  Regardless, it is clear that a circumcision was performed during service and that the Veteran now claims residuals arising from the circumcision, to include painful scar.  

On July 2011 VA genitourinary examination, it was noted that the Veteran's penis was incompletely circumcised with redundant foreskin that covers to mid glans and with the remaining foreskin fully retractile; no adhesions of the foreskin to the glans were noted and the coronal sulcus was determined to be clean and normal in appearance.  To date, no VA examination has been performed to determine whether the Veteran has a painful scar or any other residuals due to the circumcision performed during service.  Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service Connection for Hemorrhoids, Digestive Condition, IBS, and a Prostate Disability

Exposure to Contaminated Water at Camp Lejeune

Service personnel records show that the Veteran served on active duty from July 1968 to July 1970 and that he served at Camp Lejeune from September 15, 1968, to November 16, 1968; the Veteran testified that that he served in the reserves in 1974 or 1975 and he was sent to Camp Lejeune for staff academy for one month, and additional field training there once a month during that time.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section I, paragraph 17.  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, paragraph 15 (citing the National Academy of Sciences' National Research Council's (NRC) report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  M21-1, Part III, Subpart iii, Chapter 2, Section E, paragraph 7 (last updated May 25, 2016).  

The Veteran maintains that his hemorrhoids, digestive condition, IBS, and prostate disability were caused by exposure to contaminated drinking water while stationed at Camp Lejeune, and on this basis he claims that service connection is warranted for these disabilities.  His exposure to contaminated water at Camp Lejeune is conceded.  

However, as the Veteran has alleged exposure to contaminated water at Camp Lejeune during both active and reserve service, the Board finds that a remand is necessary (among other reasons discussed below) to verify his periods of reserve service at Camp Lejeune.  Specifically, VA has an obligation to confirm the Veteran's reported reserve service and to obtain any records pertaining to this service, as they may be pertinent to the remaining claims on appeal.  38 U.S.C.A.   § 5103A; 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611 (1992). 


A. Hemorrhoids

During his August 2016 hearing, the Veteran testified that his hemorrhoids were caused by his constipation; a hemorrhoidectomy was performed in 2004.  Although the physical hemorrhoids were removed surgically, he continues to take medication to prevent recurrence, including stool softeners. 

On July 2011 VA rectum and anus examination, the Veteran reported onset of rectal bleeding in the early 1990s; in 2004, he had an hemorrhoidectomy.  He denied recurrent problems but continues using stool softeners.  The examiner noted that the Veteran denied any symptoms since his hemorrhoidectomy and that no external hemorrhoids were noted on examination; he did not opine whether the Veteran's use of stool softeners is a residual of his hemorrhoids.  Accordingly, an examination to secure a medical opinion as to the medical question presented is necessary.  McLendon, 20 Vet. App. at 83.


B. Digestive Condition and IBS 

The Veteran's STRs are silent for any complaints, treatment, or diagnoses of a digestive disability or IBS.  However, a January 1981 VA examination notes that the Veteran's abdomen was full and non-tender except to deep palpation in the para recuts areas of both lower quadrants.  To date, no examiner has addressed whether this tenderness could be an indication of a digestive condition or IBS.

On July 2011 VA intestines examination, the Veteran reported that he developed burping, gas, coughing, regurgitation of liquids, and cutting pain near the mid abdomen on the left side postservice.  He also reported indigestion, nausea, and vomiting.  The examiner noted that a diagnosis of dyspepsia was first mentioned in a 2009 treatment record and that GERD was first listed in the Veteran's prior medical history in a 2010 treatment record.  The examiner denied that the Veteran had IBS, but stated that the Veteran's digestive problems included GERD and indigestion.  The examiner opined that there is no association known that GERD and IBS are related to prior exposure to contaminated water during the Veteran's "one month sojourn at Camp Lejeune" and that there is no medical evidence to suggest such.

During his August 2016 hearing, the Veteran testified that he experienced reflux and IBS symptoms during service but did not seek treatment for such.  Instead, he self-treated with over-the-counter medications for acid, digestion, reflux, and IBS symptoms. His reflux and IBS symptoms persisted throughout service and postservice.  When he eventually sought formal treatment for his reflux, he was prescribed acid reflux medications.  When his constipation became worse, VA doctors gave him stool softeners.  

The Board notes that the July 2011 VA examination is based on an inaccurate factual premise as the Veteran's SPRs show that he served at Camp Lejeune for two months, not one month as reported by the VA examiner.  He reported additional exposure at Camp Lejeune while serving in the reserve service.  Additionally, during his August 2016 hearing, the Veteran reported that he experienced digestive and IBS symptoms during service and postservice.  As the reliance of the July 2011 VA examiner on an inaccurate factual premise renders the opinion inadequate for rating purposes, a remand for an adequate opinion is necessary.

Additionally, as the Veteran testified that he received treatment for IBS by a VA physician, Dr. Crowder, two months prior to the hearing, and as those records have not yet been associated with the record , they must be obtained on remand.


C. Prostate Disability 

As an initial matter, several of the Veteran's VA treatment records note that his prostate cancer screening is done by a non-VA provider.  As records of such treatment could have bearing on the Veteran's claim, the Board finds the AOJ should attempt to obtain them. Accordingly, the RO should give the Veteran the opportunity to identify that physician, and any other private care providers, as well as an approximate date range of treatment, and provide a signed release for any records that may still exist. Then, the RO should obtain and associate with the record any identified private treatment records.

A November 2010 VA treatment record includes a diagnosis of benign hypertrophy of the prostate without urinary obstruction.  In a September 2011 VA treatment record, the Veteran's physician noted that the scarring/fibrosis from the Veteran's circumcision "can be playing a role" in his genitourinary issues, specifically with respect to his benign prostatic hyperplasia.

During his August 2016 hearing, the Veteran testified that his prostate problems were due to the water he ingested while at Camp Lejeune.  To date, no examination has been provided to determine whether his prostate disability is due to his exposure to contaminated water at Camp Lejeune or as due to his service.  Additionally, as a VA physician has indicated that scarring from the Veteran's circumcision could be playing a role with respect to his prostate disability, and as his claim of service connection for residuals of circumcision, other than erectile dysfunction, is being remanded for additional development, the Board finds that this claim is inextricably intertwined with his claim seeking service connection for residuals of circumcision, other than erectile dysfunction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).


Exposure to Herbicides

The Veteran's theory of entitlement to service connection for hemorrhoids, a digestive condition, IBS, and a prostate disability is primarily one based on exposure to contaminated water at Camp Lejeune.  However, after reviewing the Veteran's claims file, the Board finds that the Veteran may alternatively establish service connection by showing that his disabilities may be related to exposure to herbicides in service.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement, raised either by the claimant or by the evidence, as part of the non-adversarial adjudication process). Specifically, as the Board has determined that the Veteran's active service involved visiting the Republic of Vietnam, exposure to herbicides is conceded.

Under current VA regulations, none of the Veteran's claimed disabilities is a presumptive disability associated with exposure to herbicides.  (The Board notes that prostate cancer is such a presumptive disability; however, the current record does not show a diagnosis of such.)  As these claims are being remanded for additional development, to include VA examinations, the VA examiner should comment on the likelihood that such disabilities are due to the Veteran's exposure to herbicides in service.


Additional Claims 

The Veteran timely filed a notice of disagreement with a July 2010 rating decision that denied service connection for bilateral crushed feet.  A review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO is not currently processing this matter.  Accordingly, the Board is required to remand for issuance of a statement of the case (SOC).


Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain information concerning the Veteran's service at Camp Lejeune, namely, the length of time he worked there, his duties and the locations where he worked on base, and whether he resided on base or off base (in accordance with the guidance in M21-1, Part III, Subpart iii, Chapter 2, Section E, paragraph 7, subparagraph b).  The AOJ should request such information from the Veteran, if necessary.  This information should be made available to the VA examiner below.

2. Contact the National Personnel Records Center (NPRC), or any other records repository deemed appropriate, and request verification of the dates of the Veteran's reserve service, specifically the periods he served at Camp Lejeune, as well as any service treatment records corresponding to those periods of reserve service. All efforts to obtain reserve service records should be fully documented, and a negative response must be provided if such records are not available.


3. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment. The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

The Veteran should be notified of any negative replies, and these replies should also be documented in the claims folder.


4. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment for the remaining disabilities from all VAMCs).

5. The AOJ should then arrange for an appropriate examination of the Veteran to assess the residuals (other than erectile dysfunction) resulting from the circumcision performed during service, to include scars.  The entire record must be reviewed by the examiner in conjunction with the examination, and all findings must be reported in sufficient detail to allow for evaluation under the applicable rating criteria, including in 38 C.F.R. § 4.118.

Specifically with respect to the surgical scars, the examiner should note whether they are deep or superficial, the dimensions, whether they are painful or unstable, and whether they cause any functional impairment separate from that due to the underlying pathology for which the surgery was performed. 

A complete rationale must be provided for all opinions.


6.  If the updated treatment records show a diagnosis of a psychiatric disability other than PTSD, to include dementia, the AOJ should secure a medical opinion from a psychiatric or psychologist regarding whether such disabilities were caused or aggravated by his service or his service-connected PTSD.  The examiner must review the entire record, and then provide an opinion that responds to the following:

(a) Please identify the Veteran's psychiatric disability(ies) by diagnosis.  The examiner is specifically requested to state whether the record or examination supports a diagnosis of dementia.

(b) Regarding each diagnosed psychiatric disability (other than PTSD), is it at least as likely as not (defined as a 50% or better probability) that any such psychiatric disabilities are causally related to his military service? All pertinent diagnoses already of record must be addressed.

(c) If no, is it at least as likely as not (defined as a 50% or better probability) that any such psychiatric disabilities are caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the Veteran's service-connected PTSD? 

The examiner must explain the rationale and reasoning for all opinions and conclusions, citing to supporting factual data and medical literature, as appropriate.


7. Thereafter, the AOJ should arrange for the Veteran to undergo a VA examination to determine the nature and likely etiology of his hemorrhoids (or residuals thereof), IBS, digestive condition, and prostate disability.  The claims file should be made available to the examiner in conjunction with the examination. The examiner must review the entire record, and then provide an opinion that responds to the following:

(a) Please identify the Veteran's hemorrhoid, bowel, digestive, and prostate disabilities by diagnosis.  The examiner is specifically requested to state whether the record or examination supports a diagnosis of hemorrhoids or residuals thereof, and IBS.

(b) Regarding each diagnosed disability, is it at least as likely as not (defined as a 50% or better probability) that the Veteran's disabilities arose during (were first manifested in) or were otherwise causally related, at least in part, to his active duty service, to include his conceded exposure to contaminated drinking water at Camp Lejeune OR his conceded exposure to herbicides in Vietnam? All pertinent diagnoses already of record must be addressed.  If it is determined that such disabilities are unrelated to his service, the examiner should identify the causal factor(s) considered more likely and explain the reasons for this conclusion.

To assist the examiner in furnishing an opinion, the AOJ should provide the examiner with the assembled information about the Veteran's service at Camp Lejeune, as referenced in #1 and #2 concerning the length of time he worked there, his duties and the locations where he worked on base, and whether he resided on base or off base; and ensure that the examiner is furnished all appendices shown in M21-1, Part IV, Subpart ii, Chapter 1, Section I, paragraphs 14-17. 

The examiner must consider (and take as fact) the Veteran's statements that he experienced reflux and IBS symptoms during service but did not seek treatment for such during service.  The examiner must also take into account the January 1981 VA examination which noted that the Veteran's abdomen was full and non-tender except to deep palpation in the para rectus areas of both lower quadrants and comment as to whether that is an indication of either a digestive condition and/or IBS.

The examiner must provide an explanation of rationale for all opinions, expressing agreement or disagreement with the July 2011 VA opinion and considering the findings of the NRC's 2009 report ("Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects") and any related studies and medical literature on the subject. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).


8. The AOJ should review its determination on the claim seeking service connection for bilateral crushed feet, arrange for any further development indicated (including contemporaneous examinations, if indicated), and issue an appropriate SOC in this matter. The Veteran and his representative should be advised of the time afforded for perfecting an appeal in this matter, and given opportunity to do so.  If that occurs, this matter should also be returned to the Board for appellate review.


9. The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


